Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 2018/0222260).
Xue discloses a tire communication system comprising a tire pressure sensor 114, a first wireless control unit  110 configured to receive a wireless carrier from monitoring terminal 150 to generate an activating signal (par. 54), acquiring a detection result once activation signal is sent via second wireless control unit (Figs. 2,3a,3b) and transmitting detection result to monitoring terminal 150 (pars. 45,78), except for specifically stating that communications sent to and from terminal use different communication methods.
However, Xue teaches that communication methods for transmitting data to and from Terminal 150 can comprise different networks, which can be a single network or a combination of different networks (par. 50).
Since Xue teaches use of different networks for communication with terminal 150, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a first network for transmitting data from terminal and a second network for transmitting data to terminal, merely depending on what type of components, such as wireless access points, already were 
Regarding claim 2, Xue teaches that sensor 114 can sense tire temperature (par. 46). Since Xue teaches that other types of tire information can also be sensed (par. 45), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to detect acceleration information, since this is a typical type of tire data that is sensed and reported to a driver for determining tire condition and operation.
Regarding claim 3, Xue teaches database 140 for accumulating detection results (par. 48) once activation signal is received (par. 54).
Regarding claim 4, Xue teaches transmission of communication signals at predetermined interval (par. 54).
Regarding claim 5, Xue teaches communication methods comprising Bluetooth and NFC (par. 50).  Choosing to use a Bluetooth low energy method would have been obvious to one of ordinary skill in the art before the effective filing date of the invention , in order to save power in close transmission system environments.
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu and Tomakidi disclose tire pressure monitoring systems.
3.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689